Citation Nr: 0421632	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a brain tumor claimed 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946, and from May 1947 to December 1949.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The RO initially 
considered the claim in October 2002 and then reviewed the 
claim again in May 2003.  

In August 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appellant's case 
on the Board's docket based upon his age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In September 2002 and March 2003 the RO issued letters to the 
appellant in connection with his claim for service connection 
that together are generally compliant with Quartuccio, supra.


The appellant and his representative contend, in essence, 
that his brain tumor is the result of his exposure to 
radiation fallout in Okinawa in late 1945.  The Defense 
Threat Reduction Agency (DTRA) reported that Okinawa did not 
receive any fallout "resulting in a measurable dose" from 
either atomic bomb detonated over Japan in 1945.  

The VA clinical records show that the veteran was found to 
have a brain tumor in July 2000 that was consistent with a 
benign schwannoma according to the intraoperative pathology.  
A March 2002 clinical record had the assessment of recurrent 
right cerebellar pontine angle tumor.

Thus, the medical records on file mention a brain tumor, 
which is a radiogenic disease under 38 C.F.R. § 3.311.  The 
claim as it now stands shows the veteran did not confirm that 
he participated in a radiation-risk activity on the basis of 
his military duty.  Thus, he was not a radiation-exposed 
veteran and as a result the claim is grounded in 38 C.F.R. 
§ 3.311 rather than 38 C.F.R. § 3.309(d).  However, the claim 
still requires initial development as set out in section 
3.311(a)(2)(iii).  

The DTRA has advised VA the veteran was not a member of 
forces that engaged in the occupation of Hiroshima or 
Nagasaki or that he was located at either site during his 
military service.  After initially reviewing the claim, the 
RO did not develop the appellant's claim under 38 U.S.C.A. 
§ 3.311(b)(1) to determine if the threshold elements needed 
to proceed had been established.  

The Board must point out that section 3.311(a)(2)(iii) 
directs dose determination in a claim such as the 
appellant's.  It requires that a dose estimate is to be made 
by the VA Under Secretary for Health, after all available 
information concerning exposure is obtained by the RO 
(emphasis added).  The development actions must comply with 
the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  The 
DTRA report is but one piece of information to be considered.  
The veteran has been asked to submit other evidence.

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  The requirements regarding the preparation of a 
dose assessment by VA are unique to claims brought under 
section 3.311(a)(2)(iii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5.  The Board must observe 
that section 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the appellant's.  

The regulation clearly directs that all records obtained will 
be forwarded to the Under Secretary for Health for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  This is not discretionary and 
the claim must be referred to the Under Secretary for Health 
as provided in the regulation if it is determined that the 
veteran had a radiogenic disease and met other criteria as 
discussed in section 3.311(a).  The requirements regarding 
the preparation of a dose assessment by VA is unique to 
claims brought under section 3.311(a)(2)(iii).  VA may rely 
upon dose data provided by the Department of Defense in cases 
brought under sections 3.311(a)(2)(i) or (a)(2)(ii) but the 
veteran's case is not within either subsection.  

The responsibility for dose estimate preparation by VA in 
claims brought under section 3.311(a)(2)(iii) is clear from 
the regulation and must be based upon all available 
information.  This would include any information contained in 
treatment records or other records that might contain 
radiation dose information as discussed in M21-1, Part III, 
para. 5.12 DEVELOPMENT OF IONIZING RADIATION EXPOSURE.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the claim is remanded for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The Secretary must inform the 
appellant to submit any studies he seeks 
to rely on regarding a brain tumor, 
attempt to obtain them or, at a minimum, 
provide citations to sources so VA can 
access them.  He should also identify the 
health care providers who treated him 
initially for a brain tumor or any 
recurrence. 

4.  The VBA AMC as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii) should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been contacted 
including again the DTRA, if deemed 
necessary for any fallout related data 
the DTRA might possess.  


If the VBA AMC determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available service records 
regarding his location, sources he 
identified, and the records, information 
and the veteran's statements concerning 
his exposure, should be referred to the 
Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained.  

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  



5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a brain tumor 
claimed as the result of exposure to 
ionizing radiation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations, not previously provided in 
the SOC or SSOC for these claims, considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless he is notified 
by the VBA AMC. 



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


